NUMBER 13-12-00427-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

                    IN RE CRIMSON EXPLORATION, INC.


                       On Petition for Writ of Mandamus


                        MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Vela
                Memorandum Opinion by Justice Garza
      On July 6, 2012, relator, Crimson Exploration, Inc., filed a petition for writ of

mandamus in which it alleged that respondent, the Honorable W.C. Kirkendall, presiding

judge of the Second 25th Judicial District Court of Lavaca County, Texas, abused his

discretion by rendering a discovery order in the underlying cause, trial court cause

number 10-11-21491-CV, on June 12, 2012. The June 12 order compelled relator to

produce, within 15 days of the order, certain items that relator claims are protected by

attorney-client and work product privileges. The trial court subsequently extended the

deadline for production until Monday, July 9, 2012. Relator also filed an emergency
motion for stay of the proceedings in the trial court.

       On July 6, 2012, this Court ordered a stay of proceedings in trial court cause

number 10-11-21491-CV and requested a response by the real parties in interest. On

August 6, 2012, real party in interest Magnum Producing, L.P. filed a response. The

parties subsequently filed additional replies and supplemental response briefs.

       The Court, having examined and fully considered the petition for writ of

mandamus, response, and documents on file, is of the opinion that relator has not

shown itself to be entitled to the relief sought.        Accordingly, the petition for writ of

mandamus is hereby DENIED and the stay granted on July 6, 2012 in trial court cause

number 10-11-21491-CV is hereby LIFTED.


                                                  PER CURIAM

Delivered and filed the
17th day of September, 2012.




                                              2